DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                      Terminal Disclaimer
The terminal disclaimer filed 10/08/2021 is accepted and made of record.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art does not disclose or suggest, "A container with integrated charging function configured to charge a pair of two chargeable wireless earphones, each of the two wireless earphones having an electrical earphone-charging contact, the container comprising: … wherein each of the electrical coupling contacts cooperates in such a way with the electrical earphone-charging contact of one of the two chargeable wireless earphones that electrical energy can be transmitted into the two chargeable wireless earphones when the two chargeable wireless earphones are inserted into the two receiving units for charging purposes, and wherein the charging unit is configured for using the electrical energy stored in the chargeable battery unit for charging up the two chargeable wireless earphones when the container is not coupled to an electrical energy source so that the container enables a mobile charging of the two chargeable wireless earphones …" as recited in independent claim 1, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7906936 discloses an inductive power providing system for an electrical device such as an earphone unit. The power providing system further an audio device having an external earphone unit, wherein the secondary inductor is incorporated into the earphone unit. Typically, the external earphone unit, comprises at least one inductive element for inductively coupling the primary inductor to the secondary inductor. Optionally, the inductive element comprises the secondary inductor. The secondary inductor may comprise a voice coil of at least one speaker of the earphone unit. Alternatively, the secondary inductor comprises at least one loop of wire. The loop of wire may be incorporated into a neck support strap for supporting the audio device. Alternatively, the ends of at least one wire are connected together to produce the at least one loop of wire. In other embodiments of the disclosure the earphone unit includes an inductive element which comprises a ferromagnetic core extending through the secondary inductor and into the earphone unit for selectively coupling with the primary inductor. However, ‘936 does not disclose the allowable matter as recited above.
US 7548040 discloses wireless battery charging of electronic devices such as wireless headsets/headphones. An electronic device is provided comprising a speaker comprising a coil, and the coil is operative both to cause the speaker to produce sound and to receive energy transferred to the coil via inductive coupling. The received energy is used to recharge a rechargeable battery in the electronic device. In other embodiments, the coil used to receive the energy that recharges the battery is received by a coil other than the coil in the speaker. However, ‘040 does not disclose the allowable matter as recited above.
US 7825626 discloses a device integrated charger and holder for wireless headsets are provided in the illustrative embodiments. An electronic device integrated holder and charger includes a first holder built into the electronic device to hold an object. A second holder is built into a wireless headset to couple to the first holder. A first set of contacts is accessible from the first holder and is configured to provide electrical power. A second set of contacts is accessible from the second holder and configured to receive electrical power from the first set of contacts when the second holder is coupled to the first holder. A method for holding and charging a device includes fastening a wireless headset to an electronic device, providing electrical power from the device to the wireless headset, and charging a power source in the wireless headset using the electrical power. However, ‘626 does not disclose the allowable matter as recited above.
US 7855529 discloses a sleeve for holding a portable electronic device such as an MP3 player, mobile telephone, PDA and the like. The sleeve is provided with an integrally formed secondary winding that enables the sleeve to pick up magnetic flux from an inductive charging platform and associated circuitry for generating a DC charging voltage that can be used to charge a battery in the device while the device is received within the sleeve. The sleeve is formed with a connector designed to fit a power/data connection socket in the device, and may also be provided with a connection port enabling the device to be connected to a computer while it is received within the sleeve. However, ‘529 does not disclose the allowable matter as recited above.
US 8170623 discloses an arrangement for charging an electronic accessory (such as a wireless headset) using a docking station that obtains power from at least one of a power port and a data port of an attached electronic device (such as the pairing cellular phone). The docking station provides mechanical support and a convenient storage arrangement for the electronic accessory, as well as power conditioning. In another embodiment, the charging and storage functions for the electronic accessory are provided by a cigarette lighter plug employed to charge the electronic device. However, ‘623 does not disclose the allowable matter as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859